EXHIBIT 10.1

LOGO [g70417g88a12.jpg]

 

 

 

Gary C. Hanna   Direct (504) 799-1913 Chief Executive Officer   Fax
(504) 535-2704   ghanna@eplweb.com

May 21, 2010

Mr. Jonathan S. Gross

9002 Chimney Rock Road

Suite G-244

Houston, TX 77096

Dear Jon:

This letter serves to confirm an offer of employment to you for the position of
Senior Vice President, Geosciences with Energy Partners, Ltd. (the “Company”) in
our Houston office.

The following represent the terms and conditions of this offer:

 

  •  

Commencement date on June 4, 2010 (or such other date in close proximity thereto
as shall be mutually agreed between us).

  •  

Starting base salary of $275,000.00 annually.

  •  

Annual bonus target of 50% of base pay. In your first year of employment, you
will be eligible for a prorated bonus, depending upon your date of hire.

  •  

The grant on the commencement date of your employment of a non-statutory option
with a ten year term to purchase 25,000 shares of Common Stock of the Company
that will vest in one-third increments on each of the first three anniversaries
of the date of grant at an exercise price equal to the closing price of the
Company’s Common Stock on the date of grant (a detailed Stock Option Agreement
containing standard terms consistent with the foregoing will be provided shortly
after your commencement of employment). You will also be eligible for additional
option or other equity grants as approved by the Compensation Committee or the
Board of Directors.

  •  

You will be eligible for twenty days of vacation annually, prorated for 2010.

  •  

Eligible for participation in the Company’s Change of Control Severance Plan, as
amended, with a Designated Multiple (as defined in the Plan) of 1.5X (details of
the calculation are provided in the Change of Control Severance Plan and its
amendments).

In addition to your compensation, you will be entitled to participate in any
plans sponsored by the Company, including medical, dental, disability and life
insurance plans, subject in each instance to applicable conditions and waiting
periods. The Company also sponsors a 401(k) Plan in which you will be eligible
to participate on the terms provided in the plan documents. A summary of the
benefit plans and a copy of the 401(k) Summary Plan description are being
provided to you separately.



--------------------------------------------------------------------------------

Mr. Jonathan S. Gross

May 21, 2010

Page 2

 

The Company, as do most employers, expressly reserves the right to discontinue
or amend the nature or amount of any of the compensation or benefit
plans/programs/policies/practices that it offers. Also, your employment at the
Company will be on an “at will” basis, meaning that you or the Company may
terminate this employment relationship at any time, with or without reason.

If you have any questions, please call me. We are very pleased to make this
offer to you and are looking forward to you joining our team.

Please acknowledge your acceptance of this offer by signing below and returning
one copy to the undersigned, whereupon this shall constitute a binding agreement
between us.

Sincerely,

/s/ Gary C. Hanna

Gary C. Hanna

Chief Executive Officer

 

 

 

 

ACCEPTED AND AGREED

this 25th day of May, 2010

/s/ Jonathan S. Gross

Jonathan S. Gross

ENERGY PARTNERS, LTD.  •  201 ST. CHARLES AVENUE, SUITE 3400  •  NEW ORLEANS, LA
70170  •  (504) 569-1875